UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6052



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NICHOLAS J. QUEEN, SR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CR-93-366)


Submitted:   February 13, 2001              Decided:   March 8, 2001


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nicholas J. Queen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nicholas James Queen appeals the district court’s order deny-

ing Queen’s Fed. R. Civ. P. 60(b)(6) motion, in which Queen claimed

that the district court lacked jurisdiction to try him in 1994 for

bank robbery and related crimes.       The record reveals that Queen’s

convictions were upheld on appeal, a 28 U.S.C.A. § 2255 (West 1994

& Supp. 2000) motion was denied on the merits, and this court de-

nied Queen’s two attempts to obtain authorization to file a suc-

cessive § 2555 motion.   Queen’s Rule 60(b) motion, which attacks

his convictions, is properly construed as a § 2255 motion.      Thomp-

son v. Calderon, 151 F.3d 918, 921 (9th Cir. 1998).      Because this

court has not authorized Queen’s filing of a successive § 2255

motion, the district court properly denied Queen’s Rule 60(b)(6)

motion.   United States v. Rich, 141 F.3d 550, 551-53 (5th Cir.

1998).

     We therefore dismiss the appeal.      We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before us and argument would not aid the

decisional process.




                                                             DISMISSED




                                   2